Citation Nr: 1021753	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  06-21 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  For the period from August 30, 2004 to June 26, 2008, 
entitlement to an evaluation in excess of 20 percent 
disabling for degenerative disc disease (DDD) of the lumbar 
spine.

2.  For the period beginning on June 27, 2008, entitlement to 
an evaluation in excess of 40 percent disabling for DDD of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to July 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Chicago, Illinois that denied the Veteran's claim 
of entitlement to an evaluation in excess of 20 percent 
disabling for DDD of the lumbar spine.  The Board notes that 
jurisdiction over this matter was subsequently transferred to 
the RO located in Roanoke, Virginia.

In April 2009, a videoconference Board hearing was held 
before the undersigned Veterans Law Judge.  A transcript of 
the proceeding has been associated with the claims file.

In May 2009, the Board remanded this case to the RO for 
further development.  Such development is complete and this 
matter is properly returned to the Board for further 
appellate consideration.

A September 2009 RO decision granted an increased evaluation 
of 40 percent disabling for the Veteran's DDD of the lumbar 
spine, effective June 27, 2008.  This matter remains before 
the Board, however, as the RO has not granted the maximum 
available benefit (although the Board acknowledges that in a 
June 2005 statement the Veteran specifically requested a 25 
percent rating).  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The record reflects that one of the issues certified for 
appeal by the RO is a claim of entitlement to an effective 
date prior to June 27, 2008 for the 40 percent rating 
assigned for the Veteran's DDD of the lumbar spine.  However, 
in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are to be considered generally in all 
cases involving increased rating claims, with a look-back 
period of one year prior to the date that the application for 
an increase was received.  See id. at 509-510; see also 38 
U.S.C.A. § 5110(b)(2) (West 2002).  In light of Hart, the 
Board is already obligated to consider whether higher ratings 
are warranted at any time since the date one year prior to 
filing of the Veteran's claim for an increased rating.  
Therefore, there is no separate issue of entitlement to an 
earlier effective date before the Board.

The Board notes that during the April 2009 Board hearing, the 
Veteran raised an informal claim for a total disability 
rating for compensation based on individual unemployability 
(TDIU).  A January 2010 RO decision denied the Veteran's 
claim for TDIU.  Subsequently, new evidence was submitted 
relating to the claim via a Form 21-8940.  At this time, the 
Board does not have jurisdiction over this issue, and the 
Board refers the issue to the RO for readjudication.


FINDINGS OF FACT

1.  For the period from August 30, 2004 to June 26, 2008, the 
Veteran's DDD of the lumbar spine manifested by symptoms of 
pain, limitation of flexion to 35 degrees, and of extension 
to 13 degrees, but not by ankylosis or incapacitating 
episodes requiring bedrest and treatment by a physician.

2.  For the period beginning on June 27, 2008, the Veteran's 
DDD of the lumbar spine manifested by symptoms of pain and 
limitation of flexion, extension, bilateral lateral flexion, 
and bilateral rotation all to 20 degrees, but not by 
ankylosis or incapacitating episodes requiring bedrest and 
treatment by a physician.




CONCLUSIONS OF LAW

1.  For the period from August 30, 2004 to June 26, 2008, the 
criteria for a rating in excess of 20 percent for DDD of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5243 (2009).

2.  For the period beginning on June 27, 2008, the criteria 
for a rating in excess of 40 percent for DDD of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code Diagnostic Code 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for an increased 
evaluation for his service-connected DDD of the lumbar spine, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 
5106 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

In this case, the Board finds that letters dated September 
2004, July 2005, and November 2008 fully satisfied the notice 
requirements of the VCAA, and that the Veteran's claim was 
readjudicated following issuance of the later two notice 
letters by way of a Statement of the Case (SOC) dated May 
2006 and a Supplemental Statement of the Case (SSOC) dated 
November 2008, respectively.  Thus, any error as to the 
timeliness of the notices is harmless.

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
treatment records, and all private treatment records 
identified as relevant are all in the claims file.  The 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain.

VA's duty to assist includes the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence 
of record does not reflect the current state of a veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 
C.F.R. § 3.327(a) (2009).

After filing his present claim for an increased evaluation, 
the Veteran was provided with a VA examination in October 
2004.  Subsequently, the Veteran was provided with an 
additional VA examination in August 2009 and an EMG 
consultation in September 2009.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected DDD of the 
lumbar spine since the August 2009 and September 2009 VA 
examinations.  See 38 C.F.R. § 3.327(a) (2009).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  VAOPGCPREC 11-95.  The Board 
finds the October 2004, August 2009, and September 2009 VA 
examination reports to be thorough and adequate upon which to 
base a decision with regard to the Veteran's claim.  The VA 
examiners personally interviewed and examined the Veteran and 
provided the information necessary to evaluate the Veteran's 
disability under the applicable rating criteria.  As such, 
the Board finds these VA examination reports are adequate 
upon which to base a decision.

As noted above, in May 2009, the Board remanded this case for 
further development.  Specifically, the Board directed the RO 
to obtain copies of certain VA treatment records and to 
schedule the Veteran for a new VA examination relating to his 
DDD of the lumbar spine and claimed associated neurologic 
condition of the lower extremities.  The Board notes that, 
pursuant to the Board's remand, VA treatment records dated 
from December 2007 to April 2009 were associated with the 
claims file, and then the Veteran was provided with new VA 
examinations in August 2009 and September 2009, and the 
examination reports have been associated with the claims 
file.  The Board finds that there has been substantial 
compliance with its May 2009 remand order.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (duty to ensure compliance with 
Board remand order).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination. See 38 C.F.R. § 4.1 (2009).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2009).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).

Effective since September 26, 2003, disabilities of the spine 
are rated under the General Rating Formula for Diseases and 
Injuries of the Spine (for Diagnostic Codes 5235 to 5243, 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for 
Diseases and Injuries of the Spine are made with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height. A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  Note 1 
provides for a separate evaluation for any associated, 
objective neurologic abnormalities.  38 C.F.R. § 4.71a 
(2009).

Note 2 to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2009).

Intervertebral disc syndrome (IVDS) is evaluated under 
Diagnostic Code 5243 either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009) (renumbered from 5293 effective 
Sept. 26, 2003).  IVDS with incapacitating episodes is 
evaluated as follows: having a total duration of at least 6 
weeks during the past 12 months (60 percent); having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent); having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months 
(20 percent); and having a total duration of at least one 
week but less than 2 weeks during the past 12 months (10 
percent).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2009).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

A.  For the period from August 30, 2004 to June 26, 2008, 
entitlement to an evaluation in excess of 20 percent 
disabling for DDD of the lumbar spine.

By way of background, the Veteran's DDD of the lumbar spine 
was assigned an initial disability rating of 10 percent, 
effective July 18, 1998.  On August 30, 2004, the Veteran 
filed his claim for an increased rating.  A December 2004 RO 
decision granted an increased disability rating of 20 
percent, effective August 30, 2004, which decision the 
Veteran appealed to the Board.  A September 2009 RO decision 
granted an increased disability rating of 40 percent, 
effective June 27, 2008.  The Veteran continues his appeal 
for a higher rating.

As an initial matter, the Board notes that from August 2004 
to June 2007, the only record of complaint of back problems 
by the Veteran are two VA treatment records reflecting that 
the Veteran requested a new back brace in December 2004 and 
that, during a routine visit in November 2006, he reported 
experiencing chronic back pain.

The October 2004 VA examination report reflects that the 
Veteran reported experiencing severe pain and stiffness in 
the mid low back when walking for 15 minutes or greater, 
sitting for 45 minutes or greater, or carrying 20 pounds or 
greater, and that exertional exercise also caused pain.  The 
Veteran reported good relief in one to two hours with 
diclofenac or Robaxin.  It was also noted that the Veteran 
used a TENS unit and back brace.  The examiner noted that the 
Veteran did not experience incapacitation or flare-ups other 
than the pain and stiffness noted.  The Veteran's low back 
was noted as revealing on examination flexion to 45 degrees, 
extension to 15 degrees, left rotation to 75 degrees, right 
rotation to 95 degrees, left lateral flexion to 40 degrees, 
and right lateral flexion to 40 degrees.  All such ranges of 
motion reportedly took into account additional limitation 
resulting from pain.  Active and passive range of motion were 
notes as unaffected by repetition.  The examiner noted that 
there was no limitation of motion due to weakness, fatigue, 
incoordination or flare-ups, there were no incapacitating 
episodes, and no effect on the Veteran's usual occupation or 
daily activities.  The examiner recorded a diagnosis of mild 
lumbar spine spondylosis.

June and July 2007 VA treatment records reflect that the 
Veteran reported that his symptoms had worsened.  He reported 
waking up daily with pain and being unable to exercise or 
ride a bike.  He also reported that while the pain did not 
radiate down his legs, he did experience numbness and 
tingling in his feet, particularly during biking.  
Nevertheless, the Veteran reported that he was looking for a 
job.  The records reflect that the Veteran was referred for 
physical therapy.

An August 2007 VA treatment record reflects that the Veteran 
attended two physical therapy sessions, that he reported that 
his back condition improved with a TENS unit, and that he 
described the pain with the unit as "moderate."  The 
Veteran also reported improvement of symptoms with pain 
medication and rest, but that standing, sitting, or walking 
too long made it worse.  Limitation of forward flexion was 
noted to 35 degrees, extension to 13 degrees, right lateral 
bending to 8 degrees, and left lateral bending to 10 degrees.  
The VA physical therapist noted after two visits that the 
Veteran was responding positively with the TENS unit and that 
no further therapy was needed at the time.

A December 2007 VA treatment record for a routine follow-up 
visit reflects that the Veteran reported that he completed 
physical therapy, that he wished to discontinue his pain 
medication, and that his low back pain was controlled with 
his TENS unit.

A May 2008 VA treatment record, however, reflects that 
Veteran called the VAMC and requested that his pain 
medication be restarted.  

A June 2008 VA treatment record reflects that the Veteran had 
a routine visit and reported that his low back pain was well 
controlled with his TENS unit and pain medication.

In light of the above, the Board finds that for the period 
from August 30, 2004 to June 26, 2008, the Veteran's DDD of 
the lumbar spine did not meet the criteria for a rating in 
excess of 20 percent disabling.  As noted above, Diagnostic 
Code 5243 provides that IVDS is to be rated under the General 
Rating Formula for the spine, or under the Formula for Rating 
IVDS Based on Incapacitating Episodes, whichever method 
results in a higher rating.  As noted above, the General 
Rating Formula provides a 20 percent rating for limitation of 
flexion to greater than 30 degrees but less than 60 degrees, 
and the October 2004 VA examination report and August 2007 VA 
treatment record reflect that the Veteran's flexion was 
limited to 45 degrees and 35 degrees, respectively.

The Board notes that the evidence does not provide for a 
higher rating for this period under any rating criteria.  
Because there is no evidence of limitation of forward flexion 
of the thoracolumbar spine to 30 degrees or less, and because 
there is no evidence of ankylosis, the Veteran is not 
entitled to a higher, 40 percent rating under the General 
Rating Formula for the spine for this period.  See 38 C.F.R. 
4.71a (2009).  Also, there is no credible evidence that the 
Veteran experienced any incapacitating episodes during this 
period so as to warrant a higher evaluation under the Formula 
for Rating IVDS Based on Incapacitating Episodes under 
Diagnostic Code 5243.  See 38 C.F.R. 4.71a (2009).  While the 
Board acknowledges that the Veteran testified at the Board 
hearing that his back caused him one to four days per month 
of incapacitation, the Board notes that "incapacitating 
episodes" for purposes of the Formula for Rating IVDS under 
Diagnostic Code 5243 are defined by regulation as a period 
that "requires bed rest as prescribed by a physician and 
treatment by a physician," and there is no evidence that the 
Veteran was prescribed bed rest by a physician during the 
period between 2004 and 2008.  See 38 C.F.R. 4.71a, 
Diagnostic Code 5243, Note (2) (2009).

With regard to the possibility of assigning a higher 
disability rating under 38 C.F.R. §§ 4.40 and 4.45 for the 
Veteran's DDD of the lumbar spine, the Board notes that VA 
examination revealed that the Veteran's range of motion was 
unaffected by fatigue, weakness, lack of endurance, or 
incoordination.  While the Board has considered the Veteran's 
complaints of painful motion, the Board ultimately finds the 
most probative evidence to be the results of physical 
examination by a health care specialist in determining the 
degree of functional loss present.  In this regard, the Board 
further notes that the ranges of motion reported on his 
October 2004 VA examination took into account the degree of 
limitation caused by pain.  Therefore, the finds that the 
level of functional impairment of the Veteran's lumbar spine 
during this period is adequately compensated with the 20 
percent evaluation already assigned by the RO.

The Board has also considered whether the Veteran is entitled 
to a higher rating during the one-year period prior to the 
filing of the Veteran's claim, i.e., for the period from 
August 30, 2003 to August 29, 2004.  See 38 U.S.C.A. 
5110(b)(2) (West 2002) ("effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability occurred 
if application is received within one year from such date").  
The Board notes, however, that there is absolutely no record 
of any treatment for a lumbar spine condition during this 
period, and the Veteran has not identified any outstanding 
treatment records dated during this period that are relevant 
to his claim.  Based thereon, the Board finds that it is not 
factually ascertainable that a higher disability rating is 
warranted for this period.

In summary, for the reasons and bases expressed above, the 
Board concludes that an evaluation in excess of 20 percent 
for the Veteran's DDD of the lumbar spine, for the period 
from August 30, 2004 to June 26, 2008, is not warranted.  
Assignment of staged ratings have been considered and applied 
appropriately.  Hart, supra.

B.  For the period from June 27, 2008 to present, entitlement 
to an evaluation in excess of 40 percent for DDD of the 
lumbar spine.

A January 2009 VA treatment record reflects that the Veteran 
had a routine visit and reported that his low back pain was 
well controlled with his TENS unit and pain medication.  The 
only other relevant VA treatment record from this period 
reflects that, in April 2009, the Veteran requested and 
received a new back brace at the VAMC.

The August 2009 VA examination report reflects that the 
Veteran reported having experienced back pain that was a 7/10 
to 10/10 as well as shooting pain down both legs to his feet 
with numbness in both feet that he "has had for years."  
The Veteran reported that he experienced the pain and 
numbness with inactivity of three to four hours or with any 
attempt at exercising.  He also reported being unable to hold 
down a job due to his back condition and that his employers 
would terminate him due to prolonged periods of time off due 
to his back.  He described using a cane for ambulation and a 
back brace for support, as well as medication and a TENS unit 
for pain management.  Flexion, extension, lateral flexion 
bilaterally, and rotation bilaterally were all noted to be 
limited to 20 degrees.  The examiner noted that additional 
functional impairment due to pain, weakness, lack of 
endurance, or incoordination could not be specified without 
resort to mere speculation.  The examiner also noted, 
however, that clinical findings of such were all negative 
except for moderate lack of endurance.  The examiner noted 
radiographic evidence of mild spondylosis of the lumbosacral 
spine.  The examiner recorded a diagnosis of DDD L5-S1 with 
radiculopathy, atypical, and an EMG was ordered of the 
bilateral lower extremities "for completeness."  

In light of the above, the Board finds that for the period 
from June 27, 2008 to present, the Veteran's DDD of the 
lumbar spine did not meet the criteria for a rating in excess 
of 40 percent disabling.  As noted above, Diagnostic Code 
5243 provides that IVDS is to be rated under the General 
Rating Formula for the spine, or under the Formula for Rating 
IVDS Based on Incapacitating Episodes, whichever method 
results in a higher rating.  As noted above, the General 
Rating Formula provides a 40 percent rating for limitation of 
flexion limited to 30 degrees or less.

The Board notes that the evidence does not provide for a 
higher rating for this period under any rating criteria.  
Because there is no evidence of ankylosis, the Veteran is not 
entitled to a higher, 50 percent (or 100 percent) rating 
under the General Rating Formula for the spine for this 
period.  See 38 C.F.R. 4.71a (2009).  Also, there is no 
credible evidence that the Veteran experienced any 
incapacitating episodes as defined by regulations during this 
period so as to warrant a higher evaluation under the Formula 
for Rating IVDS Based on Incapacitating Episodes under 
Diagnostic Code 5243.  See 38 C.F.R. 4.71a (2009).  While the 
Board again acknowledges that the Veteran testified at the 
Board hearing that his back caused him one to four days per 
month of incapacitation, as noted above, the Board notes that 
there is no evidence that the Veteran was prescribed bed rest 
by a physician during this period.  See 38 C.F.R. 4.71a, 
Diagnostic Code 5243, Note (2) (2009).

With regard to the possibility of assigning a higher 
disability rating under 38 C.F.R. §§ 4.40 and 4.45 for the 
Veteran's DDD of the lumbar spine, the Board recognizes that 
the August 2009 VA examiner noted specifically that 
additional functional impairment due to pain, weakness, lack 
of endurance, or incoordination could not be specified 
without resort to mere speculation.  Significantly, however, 
the VA examiner also noted that clinical findings of the 
above were all negative except for moderate lack of 
endurance.  Therefore, the Board finds that the degree of 
functional loss demonstrated is already contemplated by the 
40 percent rating in effect for this period.

In summary, for the reasons and bases expressed above, the 
Board concludes that an evaluation in excess of 40 percent 
for the Veteran's DDD of the lumbar spine, for the period 
from June 27, 2008 to present, is not warranted.  Assignment 
of staged ratings have been considered and applied 
appropriately.  Hart, supra.

C.  Neurologic Abnormalities

As noted above, Note (1) to the General Rating Formula for 
the spine provides that any associated neurologic 
abnormalities are to be rated separately under the 
appropriate rating criteria.  See 38 C.F.R. § 4.71a (2009).

A July 2007 VA treatment record reflects that the Veteran 
complained of experiencing numbness and tingling in his feet, 
but no pain radiating down his legs.

At the April 2009 Board hearing, the Veteran testified that 
he experienced radiating pain down his left leg only, and 
that he experienced numbness and tingling in both of his 
feet, which he attributed to his back condition.

As noted above, the August 2009 VA examination report 
reflects that the Veteran reported experiencing pain 
radiating down both legs "for years," and tingling and 
numbness in both feet, and, based thereon, the examiner 
ordered an EMG of the Veteran's bilateral lower extremities.  
The September 2009 consultation report reflects that thorough 
neurological testing was performed, including an EMG study.  
At that time, the Veteran denied any bowel or bladder 
incontinence.  Significantly, sensory nerve and motor nerve 
conduction studies were all within normal limits.  Sensation 
to light pinprick and touch was noted as grossly intact in 
both lower extremities.  Deep tendon reflexes were 2+ 
bilaterally in the knees and ankles, and range of motion was 
normal in both lower extremities.  Strength in the bilateral 
lower extremities was found to be five out of five 
throughout.  The VA examiner concluded that there was no 
evidence of bilateral lumbosacral radiculopathy.

In light of the highly probative opinion of the September 
2009 VA examiner, the Board finds that a separation 
evaluation for a neurologic abnormality is not warranted.  
See 38 C.F.R. § 4.71a, General Rating Formula for Disease and 
Injuries of the Spine, Note (1) (providing for assigning a 
separate evaluation for neurologic abnormalities) (2009).  In 
reaching this conclusion, the Board considered evaluating his 
complaints of symptoms in his lower extremities under 
Diagnostic Code 8520, which is used to rate disabilities 
involving neuritis of the sciatic nerve.  38 C.F.R. § 4.124a.  
Under that code, a 10 percent rating is assigned for mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
rating requires moderate incomplete paralysis of the sciatic 
nerve.  A 40 percent rating requires moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
rating requires severe incomplete paralysis with marked 
muscular atrophy.  An 80 percent rating requires complete 
paralysis.  When there is complete paralysis, the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  38 C.F.R. § 4.124(a), Diagnostic Code 
8520 (2008).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" at 38 C.F.R. § 
4.124(a).

As noted, the EMG consultation in September 2009 revealed no 
electrodiagnostic evidence of radiculopathy, and no evidence 
on physical examination.  The Board acknowledges the 
Veteran's statements made to the VA clinicians and at the 
Board hearing, to include his report in September 2009 of 
experiencing pain radiating down both legs "for years."  He 
has also described experiencing other symptoms, such as 
tingling and numbness in his lower extremities.  Certainly, 
the Veteran is competent to report experiencing symptoms 
capable of lay observation, such as experiencing pain in his 
legs and numbness or tingling sensations in his feet.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  However, the 
Board finds that the credibility of Veteran's statements are 
lessened by contradictory descriptions offered during the 
course of this appeal.  For example, while he reported to the 
September 2009 examiner experiencing radiating pain down both 
of his legs "for years," this contradicts his report in 
July 2007 that he had no pain radiating down either leg, and 
it contradicts his testimony given at the April 2009 Board 
hearing that he only experienced radiating pain down his left 
leg and not his right.  Furthermore, even assuming the 
credibility of his most severe description of his symptoms in 
the lower extremity, the Board finds that his subjective 
complaints alone, without any objective evidence of sensory 
or motor impairment, warrant a characterization of no more 
than slight paralysis in either lower extremity.  Such a 
degree of impairment does not warrant a separate compensable 
evaluation under the criteria of Diagnostic Code 8520.

D.  Extraschedular Provisions

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The threshold factor for extraschedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating is necessary include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  For the following reasons, the 
Board determines that such referral is not appropriate in 
this case.

The Board acknowledges that the Veteran has reported not 
working full-time since 1998, see Form 21-8940, April 2010.  
However, with respect to the first prong of Thun, the 
evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected disability is inadequate.  Despite 
his complaints that his disability renders him unemployable, 
a comparison between the level of severity and symptomatology 
of the Veteran's lumbar spine condition with the established 
criteria found in rating schedules for the spine shows that 
the rating criteria reasonably describes the Veteran's 
disability level and symptomatology for both periods under 
consideration in this appeal.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met for the Veteran's DDD of the 
lumbar spine.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

For the period from August 30, 2004 to June 26, 2008, 
entitlement to an evaluation in excess of 20 percent 
disabling for DDD of the lumbar spine is denied.

For the period beginning on June 27, 2008, entitlement to an 
evaluation in excess of 40 percent disabling for DDD of the 
lumbar spine is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


